 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
Exhibit 10.16


SETTLEMENT, WAIVER AND RELEASE AGREEMENT




This Settlement, Waiver and Release Agreement dated as of June _______, 2009
(“Agreement”) is by and among Robert Dumont, 906 McKinley Avenue, Kellogg, ID
83837 (“Dumont”), on one hand, and Atlas Mining Company, 1221 Yellowstone,
Osburn, ID  83849 (“Atlas”), on the other hand.  Dumont and Atlas are
collectively referred to in this Agreement as the “Parties.”
 
I.      RECITALS
 


A.  
Dumont executed an Employment Agreement dated July 9, 2007 (“Employment
Agreement”) (a copy of which is attached hereto as Exhibit A), which provided
that he would serve as President, Chief Executive Officer, and a director of
Atlas.   Dumont began such employment with Atlas.



B.  
Dumont resigned from that employment and as a director with Atlas on or about
November 27, 2007 and asserted that his resignation was justified because he was
wrongfully induced to accept employment with Atlas by misrepresentations made to
him by Atlas and its representatives.  Dumont also asserts that shortly after
executing the Employment Agreement, through no fault of his own and in spite of
discharging his duties on behalf of Atlas in good faith, he was named as a
defendant in several lawsuits claiming violations of the federal securities laws
arising out of the conduct of others predating Dumont’s employment at
Atlas.  Dumont claims that he was entitled to rescind the Employment Agreement
and to recover monetary damages resulting from the alleged misrepresentations of
Atlas and its representatives.  Atlas denies the underlying factual claims made
by Dumont, and the monetary relief he claims, but agrees, for separate reasons,
that the Parties previously intended that the Employment Agreement be
rescinded.  It has been and remains Atlas’s position that Dumont’s resignation
was a breach of the Employment Agreement, and that such breach was also a breach
of the implied covenant of good faith and fair dealing, and that such conduct
relieved and excused Atlas of performance under the Employment Agreement,
including, without limitation, relieving Atlas of obligations set forth in
Paragraph 4 of the Employment Agreement.  As a result of both Parties’
positions, the Parties agree that, other than with respect to wages,
compensation and other benefits already physically tendered, transferred and
paid to Dumont by Atlas with respect to the period of his active employment, and
other than various indemnification issues relating to such employment as
expressly described herein, the Employment Agreement has been, and remains,
rescinded nunc pro tunc by the parties.


 
 

--------------------------------------------------------------------------------

 



C.  
Atlas, Dumont and others were sued or otherwise involved in various matters
described below, giving rise to various claims of indemnification by Dumont
against Atlas and/or claims for coverage by Dumont and Atlas against their
insurers.



D.  
 Dumont and Atlas desire to resolve controversies existing between them and to
facilitate the final resolution of the Atlas Litigation upon the terms and
conditions set forth in this Agreement.


 
E.  
The Parties have entered into this Agreement to avoid the expense,
inconvenience, and uncertainty of litigation.  By making the payments pursuant
to this Agreement, neither Atlas nor any Released Parties admits that such sums
were owed to Dumont, or that Dumont was entitled to such sums, but rather makes
such payments solely in order to settle and resolve the claims Released herein.



 
II.      AGREEMENT
 


NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and other good and valuable consideration, the sufficiency of which
is hereby acknowledged by Atlas and Dumont, Atlas and Dumont agree as follows:




 
1.      ATTORNEYS’ FEES, INDEMNIFICATION AND UNDERTAKINGS.
 


(a)             Atlas, Dumont and others were sued or involved in various
“actions” giving rise to various claims of indemnification by Dumont against
Atlas and/or claims for coverage by Dumont and Atlas against their
insurers.  Actions relevant to Dumont’s tenure as an officer and director of
Atlas, listed below, are in progress against Atlas and Dumont, and Dumont has
claimed that he is entitled to be reimbursed for certain legal fees and costs he
allegedly incurred relating to them.  These actions are: Benson v. Atlas Mining
Company, Cons. Case No. CV 07-428-N-EJL-MHW (D. Idaho) (“Class Action
Litigation”); Navigators Ins. Co. v. Atlas Mining Co., No. 08-0216 (D. Id.) /
Atlas Mining Co. v. Navigators Ins. Co., No. 08-359 (D. Id.) (“Coverage
Litigation”) (the Class Action Litigation and Coverage Litigation shall be
referred to collectively as the “Atlas Litigation”).  Dumont has claimed that he
is entitled to be reimbursed for certain legal fees he allegedly incurred
relating to the Atlas Litigation.

 

 
 

--------------------------------------------------------------------------------

 



(b)             Atlas shall indemnify Dumont for his reasonable attorneys’ fees,
costs, and expenses incurred through May 31, 2009 relating to the Atlas
Litigation up to a cap of $185,000.  Dumont’s legal bills shall be submitted
confidentially to Mediator Jed Melnick who shall review the bills to ensure that
the fees and costs being sought by Dumont relate to the Atlas Litigation and are
reasonable.  Mr. Melnick shall inform the Parties as to the amount of fees,
costs and expenses that are to be indemnified under this Section, and the
Parties agree that Mr. Melnick’s determination of this issue shall be final,
conclusive and binding on this issue.  This indemnification payment shall be
made from insurance proceeds paid to Atlas pursuant to Section 3 below.


(c)             In connection with the indemnification payment required by
section 1(b), Dumont shall execute the “Undertaking of Robert Dumont re: Atlas
Litigation,” attached hereto as Exhibit B.  Atlas represents that, based on its
current knowledge of the facts and investigations performed to date on Atlas’
behalf, it has no basis for asserting that Dumont has not met the relevant
standards of conduct for permissive indemnification described in Section
30-1-851 of the Idaho Code.


(d)                 Atlas shall indemnify and hold harmless Dumont against all
liability, expenses and losses, including attorneys’ fees and costs, reasonably
incurred or suffered by Dumont in the event he is made a party to, is threatened
to be made a party to, or is involuntarily involved in, any action, suit, claim
or proceeding, whether civil, criminal, administrative, arbitrative or
investigative, formal or informal (hereinafter “Proceeding”), by reason of the
fact that he was an officer, director, employee or agent of Atlas, whether the
basis of such proceeding is alleged action in an official capacity as a
director, officer, employee or agent or in any other capacity while serving as a
director, officer, employee or agent, to the fullest extent permissible under
Idaho law.  While any such Proceeding is pending, Atlas shall reimburse Dumont’s
reasonable attorneys’ fees and costs on an ongoing basis.  To obtain
indemnification or ongoing reimbursement under this paragraph, Dumont shall
submit to Atlas a written request, including therewith such documentation and
information reasonably necessary to determine whether or to what extent Dumont
is entitled to indemnification.  With forty-five (45) days of receipt of such a
request, Atlas shall make payment to Dumont or his designee of all amounts due
under this paragraph.


(e)                 Atlas agrees that its duty to indemnify and provide ongoing
reimbursement to Dumont pursuant to Section 1(d) includes, but is not limited
to, a duty to indemnify and provide ongoing reimbursement in the event that
Dumont involuntarily becomes involved in the United States Securities and
Exchange Commission’s (“SEC”) formal investigation of Atlas and former Atlas
officers and directors, pertaining to potential violations of federal securities
laws (“SEC Investigation”).

 
 

--------------------------------------------------------------------------------

 



(f)           To the extent that Dumont is involuntarily brought into a
Proceeding in the future because of his prior employment with Atlas, and seeks
advancement and indemnification of fees from Atlas pursuant to Section 1(d) of
this Agreement, to be eligible for an advancement of fees and costs, he shall
execute and deliver to Atlas the same form of truthful Undertaking (with the
exception of the case identification in the initial “Whereas” clause), which
upon delivery of the Undertaking shall bind both Dumont and Atlas to its terms,
provisions, and conditions.  Dumont represents that other than the Atlas
Litigation, Dumont and his counsel have not been contacted regarding any matter
or claims that may relate to his employment with Atlas.


(g)           Atlas shall in no way be liable under Section 1(d) of this
Agreement for any fees or costs Dumont has or may incur in litigating any
disputes with or against Atlas.


(h)           To the extent that Dumont seeks fees and costs incurred in
connection with the Atlas Litigation post-dating May 31, 2009, such fees shall
be capped at a $5,000 and shall in no event exceed that amount.  To the extent
that any fees and costs incurred after May 31, 2009 are sought by Dumont under
Section 1(d) in connection with the Atlas Litigation and Dumont’s entitlement to
reimbursement of those fees and costs are disputed by Atlas, the Parties agree
that the dispute will be submitted to Jed Melnick for final resolution.  Mr.
Melnick’s determination of the amount of fees and costs (within the $5,000
maximum cap applicable to fees incurred after May 31, 2009), due under this
provision will be final, conclusive and binding.


2.           RELATIONSHIP BETWEEN THE ATLAS LITIGATION AND RIGHT TO EXTINGUISH
THE AGREEMENT. This Agreement is premised upon settlement and resolution of the
Atlas Litigation.  To the extent that: (i) the Coverage Litigation is not
settled pursuant to a written, fully executed settlement agreement executed by,
among others, Atlas and Dumont; (ii)  the Class Action Litigation is not settled
pursuant to a written, fully executed settlement agreement executed by, among
others, Atlas and Dumont; and/or (iii) any agreed Class Action Litigation
settlement is not fully approved by the United States District Court for the
District of Idaho, or any subsequent appellate court, Atlas or Dumont are
entitled to extinguish this Agreement and none of the payments articulated in
Section 4 shall be due to Dumont.  To the extent that Atlas and Dumont opt to
extinguish this Agreement, they must do so in writing, upon which this Agreement
shall be null and void with no legal effect, except that payments made pursuant
to Sections 1(b), 3(a), 3(b) need not be returned and, to the extent that Dumont
has received any funds pursuant to Section 1(b) above, Dumont shall be bound by
his executed Undertaking.

 
 

--------------------------------------------------------------------------------

 



Beginning as of the date of this Agreement, Dumont shall cooperate fully with
and assist in all respects Atlas and its directors, executive officers,
senior-level employees, insurers, duly authorized agents, successors, trustees,
assigns, attorneys and experts acting on behalf of the Atlas:  (i) with the
closing of settlements in the Class Action Litigation and (ii) to finalize
matters with the insurance carriers.  To the extent that Atlas and the
Plaintiffs are able to reach resolution of the Class Action Litigation, Dumont
will not oppose the District Court’s approval of settlement of the Class Action
Litigation or the release of the $2 million in insurance proceeds as
contemplated in the draft insurance settlement and release agreement (attached
as Exhibit C).


3.           PAYMENT OF INSURANCE PROCEEDS AND REIMBURSEMENT ASSOCIATED WITH
CLASS ACTION LITIGATION.  In conjunction with this Agreement, Dumont and Atlas,
among others, are negotiating a Settlement Agreement and Release, a draft of
which is attached as Exhibit C to this Agreement.  To the extent that the
Settlement and Release Agreement is finally executed, and assuming the parties
file the Consent Motion to Distribute contemplated in Section 4 of the
Settlement Agreement and Release:


a.           Dumont agrees to and shall cooperate with any efforts to facilitate
the insurance carriers’ release and payment of $750,000 of insurance proceeds to
Atlas as contemplated by Paragraph 4 of Exhibit C (Insurance Settlement and
Release Agreement), including by providing the release with respect to the
payment of $750,000 contemplated in Paragraph 5 of Exhibit C.


b.           Pursuant to the terms of Paragraph 4(c) of the Exhibit C (Insurance
Settlement and Release Agreement), Atlas will pay to Dumont or his attorneys the
amount deemed by Jed Melnick to be due pursuant to Section 1(a) of this
Agreement.  This payment will be made from the $750,000 in insurance proceeds
paid to Atlas as contemplated by Paragraph 4 of Exhibit C within five (5) days
upon receipt by Atlas of the $750,000 insurance payment.


c.           Dumont shall cooperate in providing information as necessary to the
Insurance Carriers for purposes of Atlas obtaining coverage and/or payment.


4.           FINAL COURT APPROVAL, WAIVER OF CLAIMS ASSOCIATED WITH INSURANCE
POLICY, AND PAYMENTS TO DUMONT.  When the United States District Court for the
District of Idaho issues final approval of the Class Action Litigation and all
relevant appellate periods have expired and/or the relevant appellate court
approves the Class Action Litigation and the $1.25 million is paid to
Plaintiffs’ Escrow Agent per Paragraph 6 of Exhibit C:

 
 

--------------------------------------------------------------------------------

 



a. Atlas will pay the gross sum of $73,000 to Dumont.   This payment shall be
considered a W-2 payment to settle any and all employment issues with Dumont,
particularly his claim of lost wages relating to his employment with Idaho
General Mines, and is subject to appropriate tax withholdings and issuance of
appropriate tax forms by Atlas.


b.           Upon payment of the $73,000 required by section 4(a) and contingent
upon the payment required by section 1(a) having been made in full, Dumont,
individually and on behalf of his marital community, heirs, executors,
administrators and assigns, shall waive any and all rights and claims that he
has, or may have, under any potentially applicable insurance policy issued to
Atlas.  Such insurance policies include, but are not limited to, the Navigators
Policy No. NY06DOL103375NV (originally October 17, 2006 to October 17, 2007),
Navigators Policy No. NY07DOL103375NV (October 1, 2007 to October 1, 2008), RSUI
Indemnity Company Policy No. NHS626701 (October 1, 2007 to October 1, 2008), and
National Union Policy No. 00-228-41-70 (October 17, 2008 to October 17, 2009)
(collectively “the Policies”).   This waiver shall apply to any and all past,
present, and future claims, including but not limited to the litigation
collectively described herein as the Atlas Investigation, the SEC Investigation,
and/or any other claim that might arise in the future.  This Section shall not
impact or restrict in anyway the releases provided by Dumont to the carriers in
Exhibit C or the final version of the Insurance Settlement and Release
Agreement.


 
c.           Dumont shall indemnify, hold harmless, save and defend Atlas from
and against, and reimburse Atlas with respect to, all liabilities, claims,
demands, losses, damages, costs and expenses and all other amounts of any kind
or nature whatsoever (including, without limitation, reasonable attorneys’ fees
and costs that may be incurred by Atlas relating to any such liabilities,
claims, demands, losses, damages, costs and expenses and all other amounts of
any kind or nature whatsoever) arising out of:  (i) any claim by an appropriate
taxing entity that any payments pursuant to the Agreement that were reported on
a Form 1099 should have been treated as employee wages subject to income and/or
employment tax withholding; or (ii) otherwise, any claim that Atlas had or has
an unpaid withholding obligation or liability as to any other alleged wages or
compensation relating to Dumont’s employment with Atlas; notwithstanding this
provision, however:  (1) with respect to FICA and Medicare only, if any taxing
authority determines that FICA and Medicare should have been paid as a result of
payments made under this Agreement or otherwise with regard to his employment
with Atlas, Dumont shall not be liable for Atlas’s share of FICA and Medicare
contributions which should have been paid, but shall be liable for his own share
of FICA and Medicare; and (2) Dumont shall not be liable to Atlas for penalties
or interest, if any, that may be assessed against Atlas as an employer
 

 
 

--------------------------------------------------------------------------------

 

 
with regard to Dumont’s employment with Atlas.  By way of example and for
purposes of clarification only, in the event that:  (1) a taxing authority were
to conclude that, with regard to Dumont's employment with Atlas, Dumont owed
$100 in income taxes and 7.65% of payroll taxes on the net income amount giving
rise to the $100 income tax obligation ("Dumont's underlying income and payroll
tax obligation"); (2) either the taxing entity makes claim against Dumont for
Dumont's underlying income and payroll tax obligation and Dumont fails to pay
such amounts, or the taxing entity first seeks to recover Dumont's underlying
income and payroll tax obligation from Atlas; and (3) the taxing entity seeks to
collect from Atlas:  (i) Dumont's underlying income and payroll tax obligation;
(ii) matching payroll taxes that Atlas would otherwise have been responsible for
relating to the net income amount giving rise to Dumont's $100 income tax
obligation; and (iii) penalties, fines or interest due to Atlas's failure
withhold and remit such amounts, Dumont's duty to indemnify, hold harmless, save
and defend Atlas pursuant to this Section is limited to the amount of Dumont's
underlying income and payroll tax obligation.  For purposes of this Section,
Dumont's underlying income and payroll tax obligation (if any) shall not be
considered a “penalty”, “fine” or “interest.”
 
 
d.           Atlas represents that neither it nor its counsel has been contacted
or informed by any taxing entity or authority of any actual or potential claim
subject to indemnification under Section 4(c).
 

 
5.           DUMONT’S WAIVER AND RELEASE OF CERTAIN CLAIMS.


a.           In consideration of the terms and conditions of this Agreement,
except as otherwise expressly set forth in this Agreement, Dumont, on behalf of
himself and his marital community, heirs, executors, administrators and assigns,
expressly releases and waives against Atlas and their respective current and
former officers, directors, stockholders, managers, employees, agents, trustees,
representatives, general and limited partners, members and attorneys (all of
which are collectively referred to as “Released Parties”) any and all claims,
damages, causes of action or disputes, whether known or unknown, based upon acts
or omissions relating to Dumont’s employment or the end of his employment with
Atlas, or any other relationship or putative relationship Dumont had with Atlas
occurring or that could be alleged to have occurred on or prior to the date of
execution of this Agreement; and further releases, discharges and acquits
Released Parties, individually and in their representative capacities, from such
claims, damages, causes of action or disputes.  Except as discussed below, and
to the fullest extent allowed by law, this waiver and release includes, but is
not limited to, any and all claims under the Employment Agreement or otherwise,
for wages, employment benefits, equity rights, and damages of any kind
whatsoever arising out of any contracts, expressed or implied; any

 
 

--------------------------------------------------------------------------------

 

covenant of good faith and fair dealing; estoppel or misrepresentation;
discrimination or retaliation on any unlawful basis; harassment; unjust
enrichment; wrongful termination or constructive discharge; any federal, state,
local or other governmental statute or ordinance, including, without limitation,
Title VII of the Civil Rights Act of 1964, as amended; the Americans with
Disabilities Act; the Fair Labor Standards Act; the Employee Retirement Income
Security Act, as amended; the Civil Rights Act of 1866; the Age Discrimination
in Employment Act and the Older Workers Protection Act; any state or federal
wage payment statute; or any other legal limitation on the employment
relationship (“Released Claims”).  Unless otherwise provided in this Agreement,
Dumont acknowledges that Released Parties are in no way liable for any claims
described in this Section.


b.                         Excluded from this Release by Dumont to the Released
Parties are:  (i) claims arising after execution of this Agreement; (ii) claims
relating to enforcement of this Agreement.; and (iii) lawful and valid claims
that, in the absence of this Agreement, Dumont would otherwise have for
indemnification by Atlas pursuant to Idaho Code 30-1-181 et seq., or Atlas’s
By-Laws or Articles of Incorporation. To the extent that such claims arise, any
indemnification shall be subject to and governed by Section 1 above and the form
of Undertaking attached as Exhibit A.


c.              Dumont represents and acknowledges that he has not filed any
complaint, charge, claim or proceeding against any of the Released Parties
before any local, state or federal agency, court or other body (each
individually a “Proceeding”).  Dumont also represents that, other than potential
issues surrounding potential violations of state and federal securities laws
that are well documented/publicized and the alleged claims of Dumont against
Atlas reference in the Recitals to this Agreement, he is not aware of any basis
on which such a Proceeding could reasonably be instituted.  Dumont understands
and acknowledges that he is waiving any right he may have to benefit in any
manner from any relief (whether monetary or otherwise) arising out of any
Proceeding, including any Proceeding conducted by the Equal Employment
Opportunity Commission (“EEOC”).  Dumont understands that, by executing this
Agreement, he is limiting the availability of certain remedies he might have
against the Released Parties.  If Dumont is ever awarded or recovers in any
forum any amount as to a claim Dumont has purported to waive in this Agreement,
such amounts shall be payable to Atlas and Dumont hereby assigns the right to
any such amounts to Atlas and shall immediately tender any such payment to
Atlas.

 
 

--------------------------------------------------------------------------------

 



6.           ATLAS’S WAIVER AND RELEASE OF CERTAIN CLAIMS.


a.      In consideration of the mutual covenants contained in this Agreement,
except as otherwise expressly set forth in this Agreement, Atlas, on behalf of
itself and, to the extent it has the legal authority to control these entities,
on behalf of its past, present and future successors in interest, its agents,
officers, directors, managers, servants, employees, agents, trustees,
representatives, general and limited partners, members, attorneys, successors
and assignees, and those in active concert or participation with them, expressly
releases, waives, and forever discharges Dumont and his marital community,
immediate family members, agents, attorneys, trustees, successors and assignees,
(all of which are collectively referred to as the “Dumont Released Parties”),
from any and all claims, demands, actions, and causes of actions, of every kind
and character, in law or in equity, known or unknown, arising out of or relating
in any way to Atlas or Dumont’s employment with Atlas based on acts or omissions
that occurred on or before the date of execution of this Agreement; and further
releases, discharges and acquits the Dumont Released Parties, individually and
in their representative capacities, from such claims, damages, causes of action
or disputes.


b.           Excluded from this Release by Atlas to the Dumont Released Parties
are:  (i) claims arising after execution of this Agreement; and (ii) claims
relating to enforcement of this Agreement.


7.           WAIVER OF UNKNOWN CLAIMS.  Notwithstanding any statute or provision
of the common law which provides that a general release does not extend to
claims that a releasor does not know or suspect to exist at the time of
executing the release, the release in this Agreement shall be deemed to
constitute a full release in accordance with its terms.  Consistent with the
terms of the release in the preceding provisions of this Agreement, the
releasing Parties shall be deemed knowingly and voluntarily to have waived, to
the fullest extent permitted by law, the provisions, rights, and benefits of any
federal law or the law of any state or territory or common law that would in any
way limit the application of the releases to known or suspected claims.  The
Parties acknowledge and agree that this waiver is an essential and material term
of this Agreement.

 
 

--------------------------------------------------------------------------------

 



8.           EFFECTUATING PURPOSE OF AGREEMENT.  Dumont and Atlas agree and
represent that the purpose of this Agreement is to resolve claims and potential
claims between them regarding Dumont’s tenure as an officer and director at
Atlas or as otherwise set forth in this Agreement.  Dumont and Atlas agree to
perform (or procure the performance of) all further acts and things, including
corporate acts, and execute and deliver to the other party (or procure the
execution and delivery of) such further documents, as may be required by law or
as the other party may reasonably require, whether on or after the effectuation
of this Agreement, to implement and/or give effect to this Agreement and the
transactions contemplated by it, including, without limitation, executing any
agreement with the insurers at the request of Atlas reflecting the releases
provided in Section 4.


9.           RETURN OF PROPERTY.  Dumont warrants and represents that he has
returned all property of Atlas to Atlas.
 


10.           NO RELIANCE.  Atlas and Dumont acknowledge that, in executing this
Agreement, it or he did not rely upon any representation or statement by any
representative of the other party concerning the subject matter of this
Agreement, other than specific representations or statements contained in this
Agreement and the attached Exhibits.
11.           SUCCESSORS AND ASSIGNMENT. This Agreement shall inure to the
benefit of and be enforceable by Dumont’s heirs and legal representatives. This
Agreement shall inure to the benefit of and be binding upon Atlas and its
successors and assigns. Dumont agrees and understands that, should Atlas be
acquired by, merge with, or otherwise combine with another corporation or
business entity, the surviving entity will have all rights to enforce the terms
of this Agreement as if it were Atlas itself enforcing this Agreement.  Atlas
reserves the right to assign this Agreement to its affiliates, an affiliated
company or to any successor in interest to Atlas’s business without notifying
Dumont, and Dumont hereby consents to any such assignment.  All terms and
conditions of this Agreement will remain in effect following any such
assignment.


12.           ARBITRATION.                                The Parties agree that
any dispute arising out of or relating to this Agreement shall be resolved by
the parties through confidential mediation with Jed Melnick or final and binding
confidential arbitration as described below. The parties will first attempt to
mediate the dispute before Jed Melnick. If such mediation is not successful, the
dispute will be submitted to final and binding confidential arbitration before a
neutral arbitrator agreed upon by the parties. Except as specifically provided
in this Agreement, the mediation or arbitration shall be governed by the rules
of the American Arbitration Association unless the parties both consent to other
rules as agreed to by the parties. Both parties agree that the procedures
outlined in this Section are the exclusive methods of dispute resolution.  The
mediation or arbitration proceedings shall be conducted in Boise, Idaho or such
other location to which the parties may agree.

 
 

--------------------------------------------------------------------------------

 



13.           GOVERNING LAW.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Idaho, without reference to
principles of choice of law.


14.           WAIVER AND AMENDMENT.  This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors or legal representatives.


15.           OFFSETS OR EFFECT OF OTHER CLAIMS.  Any amounts that, in the
future, one party may claim to be owed by the other party shall be offset by any
amounts that the claiming party is obligated to pay to or on behalf of the other
under the Agreement. The parties agree that the indemnification, defend, save
and hold harmless obligations that each has undertaken by the Agreement will be
enforceable whether or not it has asserted a claim against the other party.


16.           NOTICES. All notices and other communications hereunder shall be
in writing and shall be given by hand delivery to the other party, by nationally
recognized overnight courier, or by registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:


 
If to Dumont:
Robert Dumont
906 McKinley Avenue
Kellogg, ID 83837
 
with a copy to:
Nathan M. Longenecker
Temkin Wielga Hardt & Longenecker LLP
1900 Wazee Street, Suite 303
Denver, CO 80202


 
If to Atlas:
 Atlas Mining Company
1221 Yellowstone,
Osburn, ID  83849
Attn:  Chief Executive Officer
 
with a copy to:
Philip M. Guess
K&L Gates LLP
925 Fourth Avenue, Suite 2900
Seattle, Washington 98104

 
 

--------------------------------------------------------------------------------

 



 
or to such other address as either of the parties shall have furnished to the
other in writing in accordance herewith. Notices and other communications shall
be effective upon delivery, which may be established by a signed receipt or
other customary evidence.
 
17.           NO PENALTY. None of the provisions of this Agreement shall be
deemed to impose a penalty.
 
18.           ENFORCEABILITY. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.
 
19.           NO WAIVER. Any party’s failure to insist upon strict compliance
with any provision hereof shall not be deemed to be a waiver of such provision
or any other provision hereof.
 
20.           INTEGRATION. No promises or other communications made by either
Atlas or Dumont are intended to be binding unless they are set forth in this
Agreement. This Agreement contains the entire agreement between the parties with
respect to the matters that are the subject hereof and replaces and supersedes
any prior agreements. Dumont hereby acknowledges that, except as otherwise
expressly set-forth in this Agreement, any compensation or benefits Dumont
otherwise may have been entitled to related to his employment are hereby waived.
 
21.           INTERPRETATION.  In the event of a dispute between the parties as
to this Agreement, no party shall be entitled to the benefit of any principle of
contract construction premised upon the relative bargaining power of the
parties, the identity of the party partly or wholly responsible for drafting the
portion of this Agreement giving rise to the dispute, contra proferentum,
contracts of adhesion, or any similar contract construction principle.
 
22.           KNOWING AND VOLUNTARY AGREEMENT.  The Parties warrant and
represent that before entering into this Agreement, that it or he:
 
 
(a)  has carefully read this Agreement and finds that it is written in a manner
that is understandable;

 
 
(b)  knows the contents of this Agreement;

 
 
(c)  has been advised to consult with an attorney before signing this Agreement
and has done so or has knowingly and voluntarily waived the right to do so;

 
 
(d)   did not rely upon any representation or statement concerning the subject
matter of this Agreement, except as expressly stated in the Agreement;


 
 

--------------------------------------------------------------------------------

 

 
 
(e)
understands that, among other things, by signing this Agreement, Dumont is
waiving any potential claims under discrimination statutes;

 
 
 (g) understands the Agreement’s final and binding effect; and

 
 
 (h)  has signed the Agreement as a free and voluntary act.

 
23.           AUTHORITY.  The undersigned each covenant and warrant that they
have the right and authority to enter into this Agreement and carry out its
terms.
 
24.           COUNTERPARTS. This Agreement may be executed simultaneously in two
or more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 

 
Atlas Mining Company
Robert Dumont
By:  ________________________
 
        Its Chief Executive Officer




 
 

--------------------------------------------------------------------------------

 
